Case 1:18-cv-01028-WJM-SKC Document 46 Filed 08/13/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-1028-WJM-SKC

  RAH ENTERPRISES, LLC,

         Plaintiff,

  v.

  TRAVELERS CASUALTY INSURANCE COMPANY
  OF AMERICA,

         Defendant.

  ____________________________________________________________________________
                         JOINT NOTICE OF SETTLEMENT
  ______________________________________________________________________________

         The parties, Plaintiff RAH Enterprises, LLC (“RAH”) and Defendant, Travelers Insurance

  Company of America (“Travelers”), by and through their respective undersigned counsel, hereby

  provide the Court with notice that the parties have reached an agreement that fully resolves all

  matters in dispute between the parties. The parties are currently working to formalize their

  agreement in a final form, which contemplates the filing of a stipulated dismissal with prejudice

  once the final agreement is executed and effective. Plaintiff and Defendant anticipate they will file

  the stipulation of dismissal on or before August 30, 2019. The parties respectfully request that the

  Court take no further action in the case pending the filing of the dismissal stipulation and vacate

  the pre-trial conference set for 9:30 on August 22, 2019, before Magistrate Crews.
Case 1:18-cv-01028-WJM-SKC Document 46 Filed 08/13/19 USDC Colorado Page 2 of 2




         Respectfully submitted this 13th day of August, 2019.

   MERLIN LAW GROUP, PA                                 FORAN GLENNON PALANDECH
                                                        PONZI & RUDLOFF PC
   By: s/ Jonathan Bukowski________
   Larry E. Bache, Jr.                                  By: s/ Jeri J. Wettestad
   Jonathan Bukowski                                    Amy M. Samberg
   1001 17th Street, Ste. 1150                          Jeri J. Wettestad
   Denver, CO 80202                                     700 17th Street, Ste. 1350
   Telephone: 720-665-9680                              Denver, Colorado 80202
   lbache@merlinlawgroup.com                            Telephone: (720) 336-2244
   jbukowski@merlinlawgroup.com                         asamberg@fgppr.com
   Attorneys for Plaintiff                              jwettestad@fgppr.com
                                                        Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

          I hereby certify that, on August 13, 2019, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system which will send notification of such filing to the following:

  Larry E. Bache, Jr., Esq.
  Jonathan E. Bukowski
  Merlin Law Group, PA
  1001 17th Street, Ste. 1150
  Denver, CO 80202
  Telephone: 720-665-9680
  lbache@merlinlawgroup.com
  jbukowski@merlinlawgroup.com
  Attorneys for Plaintiff



                                                          s/ Elizabeth Musgrave
                                                          Elizabeth Musgrave




                                                    2
